Citation Nr: 0400642	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for a disability 
manifested by back pain.  

3.  Entitlement to service connection for a disability 
manifested by chest pain.  

4.  Entitlement to service connection for loss of vision, 
left eye.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had service with the recognized guerrillas in the 
Republic of the Philippines from August 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied claims of entitlement to service 
connection for pulmonary tuberculosis, disabilities 
manifested by back and chest pain, and loss of vision, left 
eye.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints, 
treatment, or diagnoses of pulmonary tuberculosis or loss of 
vision, left eye.  The evidence does not show that pulmonary 
tuberculosis manifested within three years of the appellant's 
separation from service.  

2.  The record does not include current diagnoses of the 
appellant's claimed pulmonary tuberculosis or loss of vision, 
left eye, nor is there any post-service medical evidence of 
record reflecting that these conditions have been diagnosed.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed disability that is manifested by back pain.  

4.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed disability that is manifested by chest pain.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for pulmonary 
tuberculosis is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Entitlement to service connection for a disability 
manifested by back pain is not warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

3.  Entitlement to service connection for a disability 
manifested by chest pain is not warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

4.  Entitlement to service connection for loss of vision, 
left eye, is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law 
amended the requirements as to VA's development efforts, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the January 
2003 Statement of the Case (SOC), an April 2002 letter, and 
associated correspondence issued since the appellant filed 
his claims, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
January 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the letter dated in April 2002 
and the January 2003 SOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the




claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) to be invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  But see Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. §§ 5102, 5103).

In the present case, the April 2002 correspondence informed 
the appellant of the types of evidence which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records pertinent to the appellant's claims.  
The additional evidence was duly considered by the RO when it 
issued the January 2003 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the Board finds that no useful purpose would be served in 
remanding this matter for more development or procedural 
steps.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The




VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

The service medical records included a discharge physical 
examination conducted in October 1945 that showed normal 
findings for all body systems, except for a left varicocele.  
Vision in both eyes was 20/20.  X-rays of the lungs were 
normal.  The processing affidavits executed in October 1945 
and February 1946 revealed no injuries or illnesses during 
service.  

The veteran has submitted numerous prescriptions for various 
medications. 

Private medical records dated in May 2001 show findings and 
treatment not related to the claimed conditions on appeal. 

III.  Pertinent Law and Regulations

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit and/or 
identify evidence which establishes that his currently 
claimed disabilities either began in or were aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).




Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for certain conditions, including 
cardiovascular-renal disease and arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues, which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

IV.  Analysis

The appellant veteran maintains that his currently claimed 
pulmonary tuberculosis, loss of vision in the left eye, chest 
pain, and back pain are etiologically related to his period 
of service.  

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service occurrence or 
aggravation of an

injury or disease, and (3) medical evidence of a nexus 
between current disability and the in- service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Thus, even 
without the well-grounded-claim requirement, which was 
repealed by the VCAA, a veteran must still make a showing of 
medical evidence of a nexus (i.e., a link or a connection) 
between that asserted injury or disease and the current 
disability.

With respect to the claims of entitlement to service 
connection for pulmonary tuberculosis and loss of vision, 
left eye, the Board is unable to find any evidence showing 
that these conditions are currently diagnosed, or in fact 
documenting any post-service diagnosis of these conditions.  
The service medical records are entirely negative for any 
evidence of any of these conditions during service, or in the 
case of pulmonary tuberculosis, having manifested to a 
compensable degree within three years of the appellant's 
separation from service.  Furthermore, as to both 
disabilities, even if, as contended by the veteran, he has 
those disorders currently, the record fails to include any 
competent evidence etiologically linking them to the 
appellant's period of service or within the required 
presumptive post-service year.

The veteran's contentions, alone, that pulmonary tuberculosis 
and loss of vision of the left eye were incurred during 
service are not competent to establish that fact.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, supra.  In this 
case, his contentions are refuted by the clinical evidence of 
record, which fails to show that loss of vision of the left 
eye occurred during service or pulmonary tuberculosis within 
three years following separation from service, as well as by 
the absence of evidence establishing a relationship between 
the claimed disabilities and service.



The Court of Appeals for the Federal Circuit, has stated that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Such evidence has not been 
submitted in this case.  Accordingly, entitlement to service 
connection for pulmonary tuberculosis and loss of vision, 
left eye is denied.

With respect to the claims of entitlement to service 
connection for chest pain and back pain, the Board notes that 
the Court has had occasion to discuss what constitutes a 
disability.  The Court held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
In this case, there are subjective complaints of pain, 
weakness, and numbness without any evidence of any underlying 
pathology.  Since there is no competent medical evidence of 
the existence of a clinical disability manifested primarily 
by chest pain and back pain, these claims must be denied.  
See Rabideau, 2 Vet. App. at 144.  

The Board appreciates the sincerity of the appellant's belief 
in the merit of his claims.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  It is 
well established that, as a layman, the veteran is not 
considered capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, supra; Moray v. Brown, 5 
Vet. App. 211 (1993).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against granting the 
appellant's claims of entitlement to service connection for a 
disabilities manifested by chest pain and back pain. 

ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for back pain is denied.  

Entitlement to service connection for chest pain is denied.  

Entitlement to service connection for loss of vision, left 
eye, is denied. 




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



